EXHIBIT 10.7

 

XERIUM TECHNOLOGIES, INC.

 

2005 EQUITY INCENTIVE PLAN

 

1. Purpose; Term.

 

This Xerium Technologies, Inc. 2005 Equity Incentive Plan (the “Plan”) provides
for the grant of incentive awards consisting of or based on the Common Stock of
the Company. The purpose of the Plan is to attract and retain key employees,
directors and consultants of the Company and its Affiliates, to provide an
incentive for them to achieve performance goals, and to enable them to
participate in the growth of the Company by granting Awards with respect to the
Company’s Common Stock. No Awards may be granted under the Plan after May 19,
2015, but Awards granted prior to that date may continue in accordance with
their terms. Certain capitalized terms used herein are defined in Section 3
below.

 

2. Administration.

 

The Plan shall be administered by the Committee. Except to the extent action by
the Committee is required under Section 162(m) of the Code in the case of Awards
intended to qualify for exemption thereunder, the Board may in any instance
perform any of the functions of the Committee hereunder. The Committee shall
select the Participants to receive Awards and shall determine the terms and
conditions of the Awards. The Committee shall have authority to adopt, alter and
repeal such administrative rules, guidelines and practices governing the
operation of the Plan as it shall from time to time consider advisable, and to
interpret the provisions of the Plan. The Committee’s decisions shall be final
and binding. The Committee may delegate (i) to one or more of its members such
of its duties, powers and responsibilities as it may determine; (ii) to one or
more officers of the Company the power to grant rights or options to the extent
permitted by Section 157(c) of the Delaware General Corporation Law; (iii) to
one or more officers of the Company the authority to allocate other Awards among
such persons (other than officers of the Company) eligible to receive Awards
under the Plan as such delegated officer or officers determine consistent with
such delegation; provided, that with respect to any delegation described in this
clause (iii) the Committee (or a properly delegated member or members of such
Committee) shall have authorized the issuance of a specified number of shares of
Stock under such Awards and shall have specified the consideration, if any, to
be paid therefor; and (iv) to such employees or other persons as it determines
such ministerial tasks as it deems appropriate. In the event of any delegation
described in the preceding sentence, references herein to the Committee shall
include the person or persons so delegated to the extent of such delegation.

 

3. Certain Definitions.

 

“Affiliate” means any business entity in which the Company owns directly or
indirectly 50% or more of the total voting power or has a significant financial
interest as determined by the Committee.



--------------------------------------------------------------------------------

“Award” means any Option, SAR, Restricted Stock, Unrestricted Stock or Stock
Unit Award granted under the Plan.

 

“Board” means the Board of Directors of the Company.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor law.

 

“Committee” means one or more committees each comprised of not less than two
members of the Board appointed by the Board to administer the Plan or a
specified portion thereof. Unless otherwise determined by the Board, if a
Committee is authorized to grant Awards to a Reporting Person or a Covered
Employee, each member shall be a “non-employee director” within the meaning of
Rule 16b-3 under the Exchange Act or an “outside director” within the meaning of
Section 162(m) of the Code, respectively.

 

“Common Stock” or “Stock” means the Common Stock, $0.01 par value, of the
Company.

 

“Company” means Xerium Technologies, Inc., a Delaware corporation.

 

“Covered Employee” means a “covered employee” within the meaning of Section
162(m) of the Code.

 

“Designated Beneficiary” means the beneficiary designated by a Participant, in a
manner determined by the Committee, to receive amounts due or exercise rights of
the Participant in the event of the Participant’s death. In the absence of an
effective designation by a Participant, “Designated Beneficiary” means the
Participant’s estate.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor law.

 

“Fair Market Value” means, with respect to Common Stock or any other property,
the fair market value of such property as determined by the Committee in good
faith or in the manner established by the Committee from time to time.

 

“Participant” means a person selected by the Committee to receive an Award under
the Plan.

 

“Reporting Person” means a person subject to Section 16 of the Exchange Act.

 

-2-



--------------------------------------------------------------------------------

4. Eligibility.

 

All key employees, all directors and all consultants of the Company or of any
Affiliate whom the Committee considers to be capable of contributing to the
successful performance of the Company are eligible to be Participants in the
Plan. Incentive Stock Options may be granted only to employees of the Company or
of any parent or subsidiary corporation of the Company, as those terms are used
in Section 424 of the Code.

 

5. Stock Available for Awards.

 

(a) Amount. Subject to adjustment under subsection (b), no more than 2,500,000
shares of Common Stock in the aggregate may be delivered under or in
satisfaction of Awards. The number of shares of Common Stock delivered under or
in satisfaction of Awards shall, for purposes of the immediately preceding
sentence, be determined net of shares of Common Stock withheld by the Company in
satisfaction of tax withholding requirements with respect to the Award. For the
avoidance of doubt, the termination, cancellation or expiration of an Award or
any portion thereof without the delivery of shares of Common Stock, or the
satisfaction of an Award or any portion thereof by the delivery of cash or other
property other than shares of Common Stock, shall not be treated as the delivery
of shares of Common Stock for purposes of this subsection (a). Common Stock
issued under awards granted by another company (“other company awards”) and
assumed by the Company in connection with a merger, consolidation, stock
purchase or similar transaction, or issued by the Company under awards
substituted for other company awards in connection with a merger, consolidation,
stock purchase or similar transaction, shall not reduce the shares available for
Awards under the Plan; provided, that the maximum number of shares that may be
issued pursuant to ISOs (as defined below) shall be determined in a manner
consistent with Section 422 of the Code and the rules thereunder. Shares issued
under the Plan may consist of authorized but unissued shares or treasury shares.

 

(b) Adjustment. In the event that the Committee determines that any stock
dividend, extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, exchange of shares or other
transaction affects the Common Stock such that an adjustment is required or
appropriate to preserve the benefits intended to be provided by the Plan, then
the Committee (subject in the case of ISOs, or in the case of Awards intended to
qualify for exemption under Section 162(m) of the Code, to any limitation
required under the Code) shall make such adjustment as it determines to be
equitable to any or all of (i) the number and kind of shares in respect of which
Awards may be made under the Plan, (ii) the number and kind of shares subject to
outstanding Awards and (iii) the exercise price with respect to any of the
foregoing; provided, that the number of shares subject to any Award shall always
be a whole number.

 

(c) Limit on Individual Grants. The maximum number of shares of Common Stock
subject to Options and Stock Appreciation Rights that may be granted to any
Participant in the aggregate in any calendar year shall not exceed, in each
case, 500,000, and the maximum number of shares of Common Stock that may be
granted as Stock Awards pursuant to Section 8 to any Participant in the
aggregate in any calendar year shall not exceed 500,000, subject in each case to
adjustment under subsection (b).

 

-3-



--------------------------------------------------------------------------------

6. Stock Options.

 

(a) Grant of Options. Subject to the provisions of the Plan, the Committee may
grant both (i) options (“Options”) to purchase shares of Common Stock that are
intended to comply with the requirements of Section 422 of the Code and the
rules thereunder (“ISOs”) and (ii) Options that are not intended to comply with
such requirements (“NSOs”). The Committee shall determine the number of shares
subject to each Option and the exercise price therefor, which shall not be less
than 100% of the Fair Market Value of the Common Stock on the date of grant.

 

(b) Terms and Conditions. Each Option shall be exercisable at such times and
subject to such terms and conditions as the Committee may specify in the
applicable grant or thereafter. The Committee may impose such conditions with
respect to the exercise of Options, including conditions relating to applicable
federal or state securities laws, as it considers necessary or advisable.

 

(c) Payment. No shares shall be delivered pursuant to any exercise of an Option
until payment in full of the exercise price therefor is received by the Company.
Such payment may be made in whole or in part in cash or, to the extent legally
permissible and permitted by the Committee at or after the grant of the Option,
by delivery of a note or other commitment satisfactory to the Committee; shares
of Common Stock that have been owned by the optionee for at least six months (or
such other period as the Committee may determine), valued at their Fair Market
Value on the date of delivery; such other lawful consideration, including a
payment commitment of a financial or brokerage institution, as the Committee may
determine; or any combination of the foregoing permitted forms of payment.

 

7. Stock Appreciation Rights.

 

(a) Grant of SARs. Subject to the provisions of the Plan, on or after the date
of an initial public offering of the Common Stock pursuant to an effective
registration statement under the Exchange Act, the Committee may grant rights to
receive any excess in value of shares of Common Stock over the exercise price
(“Stock Appreciation Rights” or “SARs”). The Committee shall determine at the
time of grant or thereafter whether SARs are settled in cash, Common Stock or
other securities of the Company, Awards or other property, and may define the
manner of determining the excess in value of the shares of Common Stock.

 

(b) Exercise Price. The Committee shall fix the exercise price of each SAR,
which shall not be less than 100% of the Fair Market Value of the Common Stock
at the date of grant.

 

-4-



--------------------------------------------------------------------------------

8. Stock Awards.

 

(a) Restricted or Unrestricted Stock Awards. The Committee may grant shares of
Common Stock subject to forfeiture (“Restricted Stock”) and determine the
duration of the period (the “Restricted Period”) during which, and the
conditions under which, the shares may be forfeited to the Company and the other
terms and conditions of such Awards. Shares of Restricted Stock may not be sold,
assigned, transferred, pledged or otherwise encumbered, except as permitted by
the Committee, during the Restricted Period. Shares of Restricted Stock shall be
evidenced in such manner as the Committee may determine. Any certificates issued
in respect of shares of Restricted Stock shall be registered in the name of the
Participant and unless otherwise determined by the Committee, deposited by the
Participant, together with a stock power endorsed in blank, with the Company. At
the expiration of the Restricted Period, the Company shall deliver such
certificates to the Participant or if the Participant has died, to the
Participant’s Designated Beneficiary. The Committee also may make Awards of
shares of Common Stock that are not subject to restrictions or forfeiture, on
such terms and conditions as the Committee may determine from time to time
(“Unrestricted Stock”). Shares of Restricted Stock or Unrestricted Stock may be
issued for such consideration, if any, as the Committee may determine consistent
with applicable law.

 

(b) Stock Unit Awards. The Committee may grant Awards (“Stock Unit Awards”)
consisting of units representing shares of Common Stock. Each Stock Unit Award
shall represent the unfunded and unsecured commitment of the Company to deliver
to the Participant at a specified future date or dates one or more shares of
Common Stock (including, if so provided with respect to the Award, shares of
Restricted Stock), subject to the satisfaction of any vesting or other terms and
conditions established with respect to the Award as the Committee may determine.
No Participant or Designated Beneficiary holding a Stock Unit Award shall be
treated as a stockholder with respect to the shares of Common Stock subject to
the Award unless and until such shares are actually delivered under the Award.
Stock Unit Awards may not be sold, assigned, transferred, pledged or otherwise
encumbered except as permitted by the Committee.

 

(c) Performance Goals. The Committee may establish performance goals on which
the granting of Restricted Stock, Unrestricted Stock, or Stock Unit Awards, or
the vesting of Restricted Stock or Stock Unit Awards, will be subject. Such
performance goals may be based on such corporate or other business criteria as
the Committee may determine. The Committee shall determine whether any
performance goals so established have been achieved, and if so to what extent,
and its determination shall be binding on all persons.

 

9. General Provisions Applicable to Awards.

 

(a) Documentation. Each Award shall be evidenced by a writing delivered to the
Participant or agreement executed by the Participant specifying the terms and
conditions thereof and containing such other terms and conditions not
inconsistent with the provisions of the Plan as the Committee considers
necessary or advisable to achieve the purposes of the Plan or to comply with
applicable tax and regulatory laws and accounting principles.

 

-5-



--------------------------------------------------------------------------------

(b) Application of Code Section 409A. Notwithstanding anything in this Plan to
the contrary, any grant of an Award shall satisfy the requirements of Code
§409A, to the extent applicable.

 

(c) Committee Discretion. Awards may be made alone or in combination with other
Awards, including Awards of other types. The terms of Awards of the same type
need not be identical, and the Committee need not treat Participants uniformly
(subject to the requirements of applicable law). Except as otherwise provided by
the Plan or a particular Award, any determination with respect to an Award may
be made by the Committee at the time of grant or at any time thereafter.

 

(d) Dividends and Cash Awards. In the discretion of the Committee, any Award
under the Plan may provide the Participant with (i) dividends or dividend
equivalents payable (in cash or in the form of Awards under the Plan) currently
or deferred with or without interest and (ii) cash payments in lieu of or in
addition to an Award.

 

(e) Termination of Service. Unless the Committee expressly provides otherwise,
the following rules shall apply in connection with the cessation of a
Participant’s employment or other service relationship with the Company and its
Affiliates. Immediately upon the cessation of the Participant’s employment or
other service relationship with the Company and its Affiliates an Award
requiring exercise will cease to be exercisable and all Awards to the extent not
already fully vested will be forfeited, except that:

 

(i) All Stock Options and SARs held by a Participant immediately prior to his or
her death, to the extent then exercisable, will remain exercisable by such
Participant’s executor or administrator or the person or persons to whom the
Stock Option or SAR is transferred by will or the applicable laws of descent and
distribution, in each case for the lesser of (i) the one year period ending with
the first anniversary of the Participant’s death or (ii) the period ending on
the latest date on which such Stock Option or SAR could have been exercised
without regard to this subsection (e), and shall thereupon terminate; and

 

(ii) all Stock Options and SARs held by the Participant immediately prior to the
cessation of the Participant’s employment or other service relationship for
reasons other than death and except as provided in (iii) below, to the extent
then exercisable, will remain exercisable for the lesser of (1) a period of
three months or (2) the period ending on the latest date on which such Stock
Option or SAR could have been exercised without regard to this subsection (e),
and shall thereupon terminate.

 

(iii) Unless the Committee expressly provides otherwise, a Participant’s
“employment or other service relationship with the Company and its Affiliates”
will be deemed to have ceased, in the case of an employee Participant, upon
termination of the Participant’s employment with the Company and its Affiliates
(whether or not the Participant continues in the service of the Company or its
Affiliates in some capacity other than that of an employee of the Company or its
Affiliates), and in the case of any

 

-6-



--------------------------------------------------------------------------------

other Participant, when the service relationship in respect of which the Award
was granted terminates (whether or not the Participant continues in the service
of the Company or its Affiliates in some other capacity).

 

(f) Change in Control. In the event of (i) a change of control of the Company
(as defined by the Committee) or other consolidation, merger, acquisition of
shares or similar transaction or series of related transactions (whether or not
constituting a change of control) in which the Company is not the surviving
corporation or which results in the acquisition of all or substantially all of
the Company’s then outstanding common stock by a single person or entity or by a
group of persons and/or entities acting in concert, or (ii) a sale or transfer
of all or substantially all the Company’s assets, or (iii) a dissolution or
liquidation of the Company (any of (i), (ii) or (iii) being herein referred to
as a “Covered Transaction”), the Committee in its discretion may, with respect
to any Award, at the time the Award is made or at any time thereafter, take one
or more of the following actions: (A) provide for the acceleration of any time
period relating to the exercise or payment of the Award, (B) provide for payment
to the Participant of cash or other property with a Fair Market Value equal to
the amount that would have been received (net of any exercise price) upon the
exercise or payment of the Award had the Award been exercised or paid
immediately prior to the covered transaction, (C) adjust the terms of the Award
in a manner determined by the Committee to reflect the covered transaction, (D)
cause the Award to be assumed, or new rights substituted therefor, by another
entity, or (E) make such other provision as the Committee may consider equitable
to Participants and in the best interests of the Company; provided, that in the
absence of any such action by the Committee or an expressly applicable provision
in the Award document, immediately prior to the covered transaction (1) each
Option and SAR shall cease to be exercisable and shall terminate, (2) each
Restricted Stock Award and Stock Unit Award shall terminate to the extent such
Award is unvested, and (3) each Stock Unit Award, to the extent vested, shall be
converted into the right to receive, with respect to each unit (representing a
share of Common Stock) subject to such Award, the same per-share consideration
(or other cash or property, of equivalent Fair Market Value at the time of
payment, as determined by the Committee or its successor in connection with the
payment or delivery of such cash or property) as would have been retained or
received by a holder of one share of Common Stock in the covered transaction.
The Committee may require that any amounts delivered, exchanged or otherwise
paid in respect of Restricted Stock or Stock Unit Awards in connection with a
covered transaction be placed in escrow or otherwise made subject to such
restrictions as the Committee deems appropriate to carry out the intent of the
Plan.

 

(g) Transferability. No Award may be transferred other than by will or the laws
of descent and distribution and may be exercised, during the life of the
Participant, only by the Participant, except that, as to Awards other than ISOs,
the Committee may permit certain transfers to the Participant’s family members
or to certain entities controlled by the Participant or his or her family
members.

 

(h) Withholding Taxes. The Participant shall pay to the Company, or make
provision satisfactory to the Committee for payment of, any taxes or social
insurance contributions required by law to be withheld in respect of Awards
under the Plan no later than the date of the event creating the tax liability.
The Company and its Affiliates may, to the extent permitted by

 

-7-



--------------------------------------------------------------------------------

law, deduct any such tax (or social insurance) obligations from any payment of
any kind due to the Participant hereunder or otherwise. In the Committee’s
discretion, the minimum tax (or social insurance) obligations required by law to
be withheld in respect of Awards may be paid in whole or in part in shares of
Common Stock, including shares retained from the Award creating the obligation,
valued at their Fair Market Value on the date of retention or delivery.

 

(i) Amendment of Award. The Committee may amend, modify, or terminate any
outstanding Award, including substituting therefor another Award of the same or
a different type, changing the date of exercise or realization and converting an
Incentive Stock Option to a Nonstatutory Stock Option. Any such action shall
require the Participant’s consent unless the Committee determines that the
action, taking into account any related action, would not materially and
adversely affect the Participant.

 

(j) Foreign Nationals. The Committee may take any action consistent with the
terms of the Plan, either before or after an Award has been granted, which the
Committee deems necessary or advisable to comply with government laws or
regulatory requirements of any foreign jurisdiction, including but not limited
to modifying or amending the terms and conditions governing any Awards,
establishing sub-plans under the Plan, or adopting such procedures as the
Committee may determine to be appropriate in response to differences in laws,
rules, regulations or customs of such foreign jurisdictions with respect to tax,
securities, currency, employment, accounting or other matters.

 

10. Miscellaneous.

 

(a) No Right To Employment. No person shall have any claim or right to be
granted an Award. Neither the adoption, maintenance, nor operation of the Plan
nor any Award hereunder shall constitute a contract of employment or confer upon
any employee, director or consultant of the Company or of any Affiliate any
right with respect to the continuance of his/her employment by or other service
with the Company or any such Affiliate nor shall it or they be construed as
affecting the rights of the Company (or Affiliate) to terminate the service of
any person at any time or otherwise change the terms of such service, including,
without limitation, the right to promote, demote or otherwise re-assign any
employee or other service provider from one position to another within the
Company or any Affiliate.

 

(b) No Rights As Stockholder. Subject to the provisions of the applicable Award,
no Participant or Designated Beneficiary shall have any rights as a stockholder
with respect to any shares of Common Stock to be issued under the Plan until he
or she becomes the holder thereof. A Participant to whom Restricted Stock or
Unrestricted Stock is awarded shall be considered a stockholder of the Company
at the time of the Award except as otherwise provided in the applicable Award.

 

(c) Effective Date. The Plan shall be effective on the date it is approved by
the stockholders.

 

-8-



--------------------------------------------------------------------------------

(d) Amendment of Plan. The Board may amend, suspend, or terminate the Plan or
any portion thereof at any time, subject to such stockholder approval as the
Board determines to be necessary or advisable. Further, under all circumstances,
the Committee may make non-substantive administrative changes to the Plan as to
conform with or take advantage of governmental requirements, statutes or
regulations.

 

(e) Governing Law. The provisions of the Plan shall be governed by and
interpreted in accordance with the laws of the State of Delaware.

 

-9-